Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 8, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156688(46)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellant,                                                                                      Justices
                                                                    SC: 156688
  v                                                                 COA: 331462
                                                                    Oakland CC: 2015-255591-FH
  CHARLES WILLIAM WOOD,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before August 31, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 8, 2018

                                                                               Clerk